298 S.W.3d 104 (2009)
Judith A. DECKER, Appellant,
v.
Michael H. WEGENER, Respondent.
No. ED 92344.
Missouri Court of Appeals, Eastern District, Division Two.
September 8, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 21, 2009.
Application for Transfer Denied December 22, 2009.
Harold G. Johnson, St. Ann, MO, for appellant.
Frank A. Conard, St. Peters, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Judith Decker (Wife) appeals the trial court's dismissal of her petition alleging fraud by her ex-husband, Michael Wegener (Husband), on the basis of res judicata. Wife asserts three points of error in the trial court's dismissal of her fraud petition, essentially: (1) that Husband perpetrated a fraud, (2) that her fraud claim is different from her earlier petition to re-open the dissolution case and therefore not barred by res judicata, and (3) that she has a due process right to litigate the fraud claim.
We have reviewed the briefs of the parties and the record on appeal and find that the trial court did not err in dismissing Wife's petition. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).